          Case 1:20-cv-00075-MMB Document 32        Filed 06/03/21   Page 1 of 6




            UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE
COMMUNICATIONS WORKERS OF                      )
AMERICA LOCAL 4123, on behalf of               )
FORMER EMPLOYEES OF                            )
AT&T SERVICES, INC.,                           )
                                               )
                     Plaintiffs,               )
                                               )
               v.                              )         Court No. 20-00075
                                               )
                                               )
UNITED STATES SECRETARY                        )
OF LABOR,                                      )
                                               )
                     Defendant.                )

               DEFENDANT’S MOTION FOR CLARIFICATION

      Pursuant to Rule 7(b) of the Rules of the Court of International Trade,

defendant, the United States Secretary of Labor (Labor), respectfully requests that

the Court clarify a portion of its May 4, 2021, Opinion. ECF No. 30. 1 In the

decision, the Court remanded the case to the Department of Labor (Labor) to

“identify [the] evidence upon which it relied” in rendering its determinations, Op.

at 18-20, 28, and consider evidence in the administrative record from which

reasonable conflicting inferences can be drawn, Op. at 21. In reaching that

determination, the Court stated that “Labor’s decision is . . . subject to the default



      1
          Plaintiffs have indicated that they oppose this motion.
          Case 1:20-cv-00075-MMB Document 32        Filed 06/03/21   Page 2 of 6




standard of the Administrative Procedure Act, which allows a reviewing court to

set aside agency action that is ‘arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.’” Op. at 15 (quoting 5 U.S.C. § 706)(A);

Former Emps of Motorola Ceramic Prods. v. United States, 336 F.3d 1360, 1362

(Fed. Cir. 2003)). 2

      We seek clarification as to whether the Court’s decision remanding Labor’s

determinations was based upon an application of the arbitrary and capricious

standard of review, such that the Court expanded the applicable standard of review

for factual determinations beyond that described in 19 U.S.C. § 2395(b).

      Under 19 U.S.C. § 2395, this Court has jurisdiction to affirm or set aside the

Secretary of Labor’s determination. Specifically, when reviewing the Secretary’s

factual determinations, Congress provided that findings of fact by the Secretary of



      2
         We acknowledge that the Court of Appeals for the Federal Circuit once
stated that “[t]he Court of International Trade [] has the authority under the
Administrative Procedure Act to set aside the decision as contrary to law or
arbitrary and capricious.” Former Emps of Motorola Ceramic Prods. v. United
States, 336 F.3d 1360, 1362 (Fed. Cir. 2003). However, Motorola addressed the
legal question of whether plaintiffs were “prevailing parties” under the Equal
Access to Justice Act (EAJA). See id. at 1364 (explaining that the question of
“whether the appellants are ‘prevailing part[ies]’ under EAJA is an issue of law”).
Motorola reviewed neither a factual determination, nor the statutory standard of
review applicable in causes of action brought under 28 U.S.C. § 1581(d), and thus
the Federal Circuit’s reference to the APA standard of review is not relevant to this
Court’s statutory standard of review of Labor’s factual determinations.
       Case 1:20-cv-00075-MMB Document 32         Filed 06/03/21   Page 3 of 6




Labor are “conclusive if supported by substantial evidence.” 19 U.S.C. § 2395(b).

Thus, when reviewing the Department of Labor’s factual findings, the Court’s

review is necessarily limited to whether the determination is supported by

substantial evidence.

      The APA standard of review, which is broader than the standard set forth in

19 U.S.C. § 2395(b), does not apply to Labor’s factual determinations. “The APA

provides a ‘default standard’ of judicial review of agency actions when a statute

does not otherwise provides one.” Deppenbrook v. Pension Benefit Guar. Corp.,

950 F. Supp. 2d 68, 74 (D.D.C. 2013). Where, however, a statutory provision “sets

forth its own standard of judicial review,” that standard applies and the default

APA standard is “inapposite.” Al-Fayed v. CIA, 254 F.3d 300, 304 (D.C. Cir.

2001); see also Micei Int’l Dep’t of Commerce, 613 F.3d 1147, 1151-52 (D.C. Cir.

2010) (explaining APA review is not authorized if another statute provides for

judicial review). Because 19 U.S.C. § 2395(b) specifically provides that the

Secretary’s factual determinations will be reviewed under a substantial evidence

standard, this Court must apply that standard of review.

      That the APA standard of review does not apply to Labor’s factual

determinations is further evidenced by 28 U.S.C. § 2640. Under 28 U.S.C.

§ 2640(e), the Court is directed to apply by default an APA standard of review in

matters “not specified in this section.” However, 28 U.S.C. § 2640(c) explicitly
       Case 1:20-cv-00075-MMB Document 32         Filed 06/03/21   Page 4 of 6




provides a standard for TAA cases. See 28 U.S.C. § 2640(c) (“[T]he court shall

review the matter as specified in section 284 of such Act.”).

      The Court’s decision appears to have appropriately applied a substantial

evidence standard of review. For example, the Court remanded Labor’s

determination for failure to identify the particular record evidence on which it

relied. Op. at 18. The Court held that the “certifying officer did not identify

AT&T’s evidence that she found persuasive” and thus the “Court is unable to

determine whether, or to what extent, the certifying officer relied upon AT&T’s

noncertified evidence.” Id. Although the Court appears to have applied the

appropriate substantial evidence standard of review, see Husteel Co. v. United

States, 491 F. Supp. 2d 1283, 1291 (Ct. Int’l Trade 2007) (“An agency’s

determination is not supported by substantial evidence where the agency fails to

adequately explain the basis on which the agency made its decision.”), the Court

also cited and relied upon several cases that applied an APA arbitrary and

capricious standard of review, see, e.g., Op. at 18 (quoting Bowman Transp., Inc. v.

Ark.-Best Freight Sys., Inc., 419 U.S. 281 (1974)); see also Op. at 19 (quoting

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983)).

      Thus, we seek clarification as to whether the Court remanded Labor’s

determinations under the statutorily-prescribed substantial evidence standard of

review, or whether the Court remanded Labor’s determinations under an arbitrary
       Case 1:20-cv-00075-MMB Document 32        Filed 06/03/21   Page 5 of 6




and capricious standard of review. The Court’s clarification of the standard of

review applied is necessary so that defendant can ensure it understands how to

assess and apply the Court’s ruling.

      Additionally, we respectfully request the Court stay the remand scheduling

order, ECF No. 31, until the Court rules on this motion.


                                       Respectfully submitted,

                                       BRIAN M. BOYNTON
                                       Acting Assistant Attorney General

                                       JEANNE E. DAVIDSON
                                       Director

                                       /s/ Patricia M. McCarthy for
                                       Claudia Burke
                                       CLAUDIA BURKE
                                       Assistant Director
OF COUNSEL:
                                       /s/ Ashley Akers
TECLA A. MURPHY                        ASHLEY AKERS
Attorney Advisor                       Trial Attorney
Employment and Training Legal          Commercial Litigation Branch
Services                               Civil Division
Office of the Solicitor                Department of Justice
U.S. Department of Labor               P.O. Box 480
                                       Ben Franklin Station
                                       Washington, D.C. 20044
                                       Tel: 202-353-0521
                                       Fax: 202-307-0972
                                       Email: Ashley.akers@usdoj.gov

                                       Counsel for Defendant

June 3, 2021
         Case 1:20-cv-00075-MMB Document 32     Filed 06/03/21   Page 6 of 6



           UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE
COMMUNICATIONS WORKERS OF                   )
AMERICA LOCAL 4123, on behalf of            )
FORMER EMPLOYEES OF                         )
AT&T SERVICES, INC.,                        )
                                            )
                   Plaintiffs,              )
                                            )
             v.                             )        Court No. 20-00075
                                            )
                                            )
UNITED STATES SECRETARY                     )
OF LABOR,                                   )
                                            )
                   Defendant.               )
                                    ORDER

     Upon consideration of defendant’s motion for clarification, it is hereby

     ORDERED that defendant’s motion is granted.

     SO ORDERED.


                                                        Judge
Dated:
             New York, New York
